Citation Nr: 0021036	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the child of the veteran, [redacted], became 
permanently incapable of self-support prior to attaining the 
age of eighteen years.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran had active military service from July to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim that his child, 
[redacted], became permanently incapable of self-support 
prior to attaining the age of eighteen years.

The Board denied the claim in January 1998.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (then the United States Court of 
Veterans Appeals) (Court).  In August 1998, the Court granted 
a joint motion for remand of the case.  The Board issued a 
decision in January 1999.  In October 1999, the Court granted 
a joint motion for remand.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the joint motion for remand, the parties have indicated 
that the Board rejected the opinion of a Dr. Albert K. Chen 
"without independent evidence" and that to do so is 
inconsistent with the Court's holding in Colvin v. Derwinski.  
Joint Motion at 6; see Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The parties have 
therefore requested that on remand "there should be a social 
and industrial survey or other evaluation by an appropriate 
professional to determine what, if any, employment [redacted], 
would have been capable of engaging in which would have 
rendered him capable of self-support at age eighteen."  
Joint Motion at 7.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  In a December 1995 letter, Albert K. 
Chen , M.D., stated that he had first 
seen the veteran's son, [redacted], in 
September 1992 and had treated [redacted], 
in his office "regularly and 
periodically".  The RO should obtain 
from Dr. Chen complete clinical records 
of treatment of [redacted], from 
September 1992 to the present.  The RO 
also should ask Dr. Chen to provide a 
rationale for his opinion, expressed in 
October 1994 and December 1995 letters, 
that [redacted], was "disabled since 
September 1992" and that he was "not 
capable of managing any gainful 
employment."  Dr. Chen should provide 
diagnoses of the physical and mental 
disabilities that rendered [redacted], 
incapable of self-support and indicate 
the degree of disablement resulting from 
each diagnosed entity.  If Dr. Chen is 
unavailable or does not respond, the RO 
should advise the veteran of this and 
give him the opportunity to submit 
medical evidence from another physician 
instead.
2.  The RO should schedule [redacted], 
for a VA neurologic examination.  The 
neurologist must review all the medical 
evidence in the claims file pertaining to 
[redacted], including the records of 
David H. Halpert, M.D., dated from April 
1992 to September 1992; Karl Kieburtz, 
M.D., dated in July 1992; David R. 
Graham, M.D., dated in April 1992 and 
February 1996; and records of treatment, 
if any, of Dr. Chen, obtained by the RO 
pursuant to #1 above.  The neurologist 
should render an opinion as to whether 
[redacted], was permanently incapable of 
self-support prior to May 23, 1995, 
examine [redacted], and render diagnoses 
of any disorders found currently.

3.  The RO must also arrange for a Social 
and Industrial Survey by an appropriate 
professional to determine what, if any, 
employment sufficient for self-support 
[redacted], would have been capable of 
engaging in at age eighteen.  In this 
regard, the surveyor should review all 
the historical records in the claims 
file.  If an appropriate professional is 
not available at the RO, the RO should 
ask the Central Office Vocational and 
Rehabilitation Service to recommend 
someone to conduct this survey.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development is fully completed.  
The RO and the appellant are advised that 
the Board is obligated by law to ensure 
that the RO complies with its directives, 
as well as those of the Court.  
Compliance by the Board or the RO is 
neither optional nor discretionary 
(emphasis added).  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should then readjudicate the 
veteran's claim that his child, [redacted], 
became permanently incapable of 
self-support prior to attaining the age 
of eighteen years.

If the claim remains denied, the RO should provide the 
veteran and his representative an appropriate supplemental 
statement of the case and give them the opportunity to 
respond.  The case should then be returned to the Board, if 
in order, for further appellate review.  The Board intimates 
no opinion as to the ultimate outcome of this case.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


